United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 16-4498
                    ___________________________

                         United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                         Kenneth Robert Simpson

                  lllllllllllllllllllll Defendant - Appellant
                                  ____________

                Appeal from United States District Court
              for the Eastern District of Missouri - St. Louis
                              ____________

                      Submitted: November 6, 2017
                        Filed: December 4, 2017
                             [Unpublished]
                             ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
      Kenneth Robert Simpson, proceeding pro se, appeals after the District Court1
revoked his supervised release for the second time, sentenced him to 18 months in
prison, and reimposed a life term of supervised release.

       After reviewing the record, we conclude that Simpson’s jurisdictional and
double-jeopardy arguments amount to collateral attacks on his conviction and
sentence, see United States v. Miller, 557 F.3d 910, 913 (8th Cir. 2009) (“A
defendant may challenge the validity of his underlying conviction and sentence
through a direct appeal or a habeas corpus proceeding, not through a collateral attack
in a supervised-release revocation proceeding.”), and that his remaining arguments
lack merit. Simpson also moves to strike a brief filed by his former counsel. Because
Simpson is proceeding pro se, we have not considered the arguments raised in the
counseled brief, and we deny as moot the motion to strike.

      We affirm the judgment.
                      ______________________________




      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-